                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 JONATHAN NICHOLS,                     )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:19-cv-00055-MR
                                       )
                 vs.                   )
                                       )
 MARILYN GAMEWELL, et al.,             )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Memorandum of Decision and Order.

                                               August 2, 2021




         Case 5:19-cv-00055-MR Document 66 Filed 08/02/21 Page 1 of 1
